DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on October 18, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that the motor has “a pressing control function”, “a position control function”, “a speed control function”, and “a torque control function”.  It is unclear what these 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 and 6-9 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Schade et alia (US Patent Number 8,408,518), hereinafter “Schade” in view of Ito et alia (US Patent Number 6,782,344), hereinafter “Ito”.
Re claim 1, Schade discloses a flow rate regulating valve comprising: a valve body (116) for opening and closing a fluid flow path provided in a body (see Figs. 1A and 2); and an actuator unit configured to move the valve body, wherein the actuator unit includes: a drive motor (including 146); a slider (including 182) moved by a rotation of the motor; a cylindrical body (including 172) attached to the slider; and a shaft (124) interlocked with the cylindrical body and fixed to the valve body at a distal end thereof, wherein the motor is a stepping servomotor (see col. 4, lines 15-18).
Schade is silent as to the motor having a pressing control function for moving the valve body in a closing direction at a continuous rated torque or below until a torque value becomes equal to or higher than a set value by a closed loop based on a signal of an encoder, and detection of a closed position is performed by means of the pressing control function.
Ito discloses a similar motor-operated valve with a pressing control function for moving the valve body in a closing direction at a continuous rated torque or below until a torque value becomes equal to or higher than a set value by a closed loop based on a signal of an encoder, and detection of a closed position is performed by means of the pressing control function (note the built-in torque sensor 4 communicating with the processor 8 (see col. 3, lines 51-64) and the closing function shown in Fig. 6 and discussed various passages in including col. 4, lines 62 and 63).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the pressing control function of Ito with the valve of Schade in order to detect when the valve is closed and stop the motor torque as taught by Ito.

Re claim 3, the modified Schade discloses the flow rate regulating valve according to claim 1, wherein the motor further has a position control function for controlling a position by the closed loop based on the signal of the encoder (in addition to the closed position discussed above, Ito also discloses the full open position (see col. 4, lines 29-39) and control during the stroke of the valve), and a speed control function (see col. 8, lines 25-36) for controlling the rotating speed of a rotary shaft of the motor, and setting of a predetermined opening is performed by the position control function and the speed control function.  Claim 6 has a similar limitation dependent on claim 2
Re claim 4, the modified Schade discloses the flow rate regulating valve according to claim 1, wherein the motor performs the detection of the closed position and the setting of the predetermined opening degree by means of a torque control function based on the detection of an abnormal torque value (note Fig. 4, Table 1 and the related discussion in cols. 5-10 and the various detection of deviations in torque).  Claims 7-9 have similar limitations dependent on claims 2, 3, and 6.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
The drawing objections and a portion of the 35 USC 112(b) rejection are overcome by amendment.  The remainder of the 35 USC 112(b) rejection remains.  The prior art rejection remains.  Applicant argues that Schade and Ito act differently with respect to detection of the closing position; so it would not be feasible to create the claimed structure from the combination.  The examiner disagrees.  The applied references do not have to work exactly the same to support the obviousness rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753